United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-31584 I-TRAX, INC. (Exact name of registrant as specified in its charter) Delaware 23-3057155 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 4 Hillman Drive, Suite 130 Chadds Ford, Pennsylvania 19317 (Address of principal executive offices) (Zip Code) (610) 459-2405 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer” and large accelerated filer in Rule 12b-2 of Securities Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [X] Non-Accelerated filer [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of Securities Exchange Act). [] Yes[X] No As of November 7, 2007, there were 41,315,366 shares of the registrant’s $0.001 par value common stock outstanding. TABLE OF CONTENTS Item Page Part I - Financial Information 1. Financial Statements 1 Report of Independent Registered Public Accounting Firm 1 Condensed Consolidated Balance Sheet at September 30, 2007 and December 31, 2006 2 Condensed Consolidated Statements of Operations for the three and nine month periods ended September 30, 2007 and 2006 3 Condensed Consolidated Statements of Cash Flows for the nine month periods ended September 30, 2007 and 2006 4 Notes to Condensed Consolidated Financial Statements 5 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 3. Quantitative and Qualitative Disclosures About Market Risk 22 4. Controls and Procedures 22 Part II – Other Information 1. Legal Proceedings 23 1A. Risk Factors 23 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 3. Defaults Upon Senior Securities 23 4. Submission of Matters to a Vote of Security Holders 23 5. Other Information 23 6. Exhibits 23 PART I.FINANCIAL INFORMATION Item 1.Financial Statements Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of I-trax, Inc. We have reviewed the accompanying condensed consolidated balance sheet of I-trax, Inc. (a Delaware corporation) and Subsidiaries as of September 30, 2007, and the related condensed consolidated statements of operations for the three and nine month periods ended September 30, 2007 and 2006, and the related condensed consolidated statements of cash flows for the nine month periods ended September 30, 2007 and 2006.These interim financial statements are the responsibility of the company’s management. We conducted our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the consolidated financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to the condensed consolidated financial statements referred to above for them to be in conformity with United States generally accepted accounting principles. We have previously audited, in accordance with standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet as of December 31, 2006, and the related consolidated statements of operations, stockholders’ equity and cash flows, for the year then ended (not presented herein); and in our report dated March 10, 2007, we expressed an unqualified opinion on those consolidated financial statements.In our opinion, the information set forth in the accompanying condensed consolidated balance sheet as of December 31, 2006, is fairly stated, in all material respects, in relation to the consolidated balance sheet from which it has been derived. GOLDSTEIN GOLUB KESSLER LLP New York, New York November 8, 2007 1 I-TRAX, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEET (in thousands, except share data) ASSETS September 30, 2007 (Unaudited) December 31, 2006 Current assets Cash and cash equivalents $ 8,708 $ 6,558 Accounts receivable, net 24,863 21,704 Other current assets 1,278 1,526 Total current assets 34,849 29,788 Property and equipment, net 4,736 3,377 Goodwill 51,620 51,620 Customer list, net 17,047 18,159 Other intangible assets, net 198 402 Other long term assets 36 41 Total assets $ 108,486 $ 103,387 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable $ 7,730 $ 10,376 Accrued payroll and benefits 4,388 4,444 Accrued restructuring charges 118 Other current liabilities 9,868 11,627 Total current liabilities 21,986 26,565 Senior secured credit facility 13,370 9,057 Note payable 902 129 Other long term liabilities 3,905 1,945 Total liabilities 40,163 37,696 Commitments and contingencies Stockholders’ equity Preferred stock - $.001 par value, 2,000,000 shares authorized, 219,126 and 559,101 issued and outstanding, respectively; Liquidation preference: $5,478,000 and $13,978,000 at September 30, 2007 and December 31, 2006, respectively 1 Common stock - $.001 par value, 100,000,000 shares authorized 41,230,123 and 36,613,707 shares issued and outstanding, respectively 41 35 Additional paid in capital 140,138 136,623 Accumulated deficit (71,856 ) (70,968 ) Total stockholders’ equity 68,323 65,691 Total liabilities and stockholders’ equity $ 108,486 $ 103,387 The accompanying notes are an integral part of these financial statements. 2 I-TRAX, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands, except share data) Three months ended September 30 Nine months ended September 30 2007 2006 2007 2006 Net revenue $ 35,148 $ 30,495 $ 103,234 $ 91,061 Costs and expenses Operating expenses 26,618 22,622 78,280 68,849 General and administrative expenses 7,118 6,437 21,793 18,356 Lease termination expense (Note 10) 780 780 Depreciation and amortization 1,155 826 3,004 2,513 Total costs and expenses 35,671 29,885 103,857 89,718 Operating income (loss) (523 ) 610 (623 ) 1,343 Other expenses (income) Other expense (income) (2 ) (1,421 ) Interest expense 116 113 424 342 Amortization of financing costs 14 59 72 172 Total other expenses (income) 128 172 (925 ) 514 Income (loss) before provision for income taxes (651 ) 438 302 829 Provision for income taxes 149 234 428 414 Net income (loss) (800 ) 204 (126 ) 415 Less preferred stock dividend 121 282 467 902 Net loss applicable to common stockholders $ (921 ) $ (78 ) $ (593 ) $ (487 ) Earnings (loss) per common share: Basic and Diluted $ (0.02 ) $ 0.00 $ (0.01 ) $ (0.01 ) Weighted average number of shares outstanding: Basic and Diluted 40,949,053 36,462,797 39,938,780 35,875,461 The accompanying notes are an integral part of these financial statements. 3 I-TRAX, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) Nine months ended September 30 2007 2006 Operating activities: Net income (loss) $ (126 ) $ 415 Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Stock issued as bonus compensation 31 Stock based compensation 1,238 961 FIN 48 Liability 235 Accrued loss on contracts (419 ) Depreciation and amortization 3,004 2,513 Modification of warrants 57 Issuance of stock below market value 130 Issuance of warrants for services 47 72 Amortization of financing costs 72 172 Loss on disposal of assets 390 Changes in operating assets and liabilities: Accounts receivable (3,159 ) (1,466 ) Other current assets 248 (227 ) Other long term assets 5 Accounts payable (2,646 ) (485 ) Accrued payroll and benefits (57 ) (52 ) Accrued restructuring charges (118 ) (197 ) Other current liabilities (496 ) 642 Other long term liabilities 964 (7 ) Net cash provided by (used in) operating activities (758 ) 2,499 Investing activities: Purchases of property and equipment (1,840 ) (1,152 ) Acquisition of intangible assets (61 ) (4 ) Net cash used in investing activities (1,901 ) (1,156 ) Financing activities: Proceeds from option exercises 536 132 Proceeds from stock issuance 107 Issuance of (repayment of) note payable (40 ) 143 Proceeds from exercise of warrants 22 Proceeds from bank credit facility 4,313 1,776 Net cash provided by financing activities 4,809 2,180 Net increase in cash and cash equivalents 2,150 3,523 Cash and cash equivalents at beginning of period 6,558 5,386 Cash and cash equivalents at end of period $ 8,708 $ 8,909 Schedule of non-cash investing and financing activities: Software acquired under a capital lease $ 1,219 $ Modification of warrants $ $ 57 Stock issuance below market value $ $ 130 Issuance of warrants for services $ 47 $ 72 Preferred stock dividend $ 467 $ 902 Conversion of accrued dividends to common stock $ 2,034 $ 1,115 The accompanying notes are an integral part of these financial statements. 4 I-TRAX, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) ($ in thousands, except per share amounts) 1.Organization I-trax, Inc. offers integrated workplace health and productivity management solutions.We operate on-site health centers which deliver primary care, pharmacy care management, acute care corporate health, and occupational health as well as disease, wellness and lifestyle management programs.We enhance the services we offer at our on-site centers with larger scale disease management and wellness programs that use telephonic and e-health tools and which benefit from the trusted relationships established with patients by our clinicians at the worksite.We are focused on helping our customers achieve employer-of-choice status, making the workplace safer, and improving the quality of care and productivity of the workforce while mitigating healthcare costs. We conduct on-site services through CHD Meridian Healthcare, LLC, a Delaware limited liability company (“CHD Meridian LLC”), and its subsidiary companies, and our disease management and wellness programs through Continuum Health Management Solutions, LLC, a Delaware limited liability company, and I-trax Health Management Solutions, Inc., a Delaware corporation. Physician services at our on-site locations are provided under management agreements with affiliated physician associations, which are organized professional corporations that hire licensed physicians who provide medical services (the “Physician Groups”).The Physician Groups provide all medical aspects of our on-site services, including the development of professional standards, policies, and procedures.We provide a wide array of business services to the Physician Groups, including administrative services, support personnel, facilities, marketing, insurance, and other non-medical services. 2.Basis of Presentation and Interim Results The condensed consolidated financial statements include the accounts of I-trax, Inc. and its subsidiaries.We have prepared these statements without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations.We believe that the disclosures are adequate to make the financial information presented not misleading.These condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and the notes thereto included in the our Annual Report on Form 10-K for the year ended December 31, 2006, filed with the Securities and Exchange Commission on March 16, 2007 (“2006 Annual Report”).All adjustments were of a normal recurring nature unless otherwise disclosed.In the opinion of management, all adjustments necessary for a fair statement of the results of operations for the interim periods have been included.The results of operations for such interim periods are not necessarily indicative of the results for the full year. All material intercompany accounts and transactions have been eliminated.The financial statements of the Physician Groups are consolidated with CHD Meridian LLC in accordance with the nominee shareholder model of Emerging Issues Task Force (“EITF”) Issue No. 97-2,
